SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the orders of the District Court are AFFIRMED.
Movants seek the unsealing of certain documents relating to the cooperation of Felix Safer (formerly known publicly only as “John Doe”) in a number of criminal cases. This matter has already been before us twice. See Roe v. United States, 428 Fed.Appx. 60 (2d Cir.2011); Roe v. United States, 414 Fed.Appx. 327 (2d Cir.2011). We assume the parties’ familiarity with the underlying facts, procedural history, and issues for review, to which we refer only as necessary to explain our decision.
DISCUSSION
The Supreme Court has held that judicial proceedings are presumptively open under the First Amendment. See Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573, 100 S.Ct. 2814, 65 L.Ed.2d 973 (1980). It has also recognized a common-law right of presumptive access to judicial records and documents. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978). This right of access is, of course, qualified, and documents may be sealed in some cases. We have held, however, that “[djocuments to which the public has a qualified right of access may be sealed only if ‘specific, on the record findings are made demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve that interest.’” United States v. Aref, 533 F.3d 72, 82 (2d Cir.2008) (quoting Press-Enter. Co. v. Super. CL, 478 U.S. 1, 13-14, 106 S.Ct. 2735, 92 L.Ed.2d 1 (1986)). Such findings must be made “on the record for our review,” but “may be entered under seal, if appropriate.” Id. (internal quotation marks omitted).
After we last heard this case, our summary order remanded to the District Court “with instructions (i) to rule upon the government’s [then-pending] unsealing motion of March 17, 2011,” and “(ii) to issue a final determination regarding whether the dissemination of the other (non-PSR) sealed documents in John Doe’s criminal case, particularly those that refer to Doe’s cooperation, should be enjoined.” Roe, 428 Fed.Appx. at 68-69.
That procedure was ultimately modified when the Clerk’s Office in the Eastern District of New York inadvertently unsealed the docket sheet, revealing that Safer was “John Doe” and a cooperator. Judge Glasser then held a series of hearings, with only the Government and Sa-ter’s counsel present, and went through the entire docket to determine which documents should be unsealed. Thereafter, he issued two orders—one sealed, one unsealed—detailing which documents were to be kept sealed.
*70Movants first object that they were not allowed to attend these proceedings, although they were parties to the case. See Aref, 533 F.3d at 81 (holding that “a motion to intervene to assert the public’s First Amendment right of access to criminal proceedings is proper”). This argument fails. Judge Glasser’s sealed order is persuasive in concluding that the hearings should be closed, because the contents of the documents on their face implicate compelling interests. We have expressly held that judicial findings justifying sealing may be entered under seal. See Aref, 533 F.3d at 82. Moreover, it appears from the docket sheet that Movants informed the District Court of their views in written submissions. See, e.g., E.D.N.Y. No. 12-me-150, dkt. 97.
Movants next challenge the District Court’s determination that a number of documents (approximately 25% of them) would remain under seal, in whole or in part. Judge Glasser’s sealed order lays out the District Court’s basis for ongoing sealing—generally, safety of persons or property; integrity of government investigation and law enforcement interests; and protection of cooperator’s anonymity.
As a general matter, “[bjroad and general findings by the trial court ... are not sufficient to justify closure.” Matter of New York Times Co., 828 F.2d 110, 116 (2d Cir.1987). And any such sealing must be narrowly tailored. See Aref, 533 F.3d at 82 (“[I]t is the responsibility of the district court to ensure that sealing documents to which the public has a First Amendment right is no broader than necessary.”).
Here, the District Court laid out each document that was to remain sealed in a series of tables and noted for each the basis for continued sealing. Where possible, it limited the sealing to redactions on certain pages. We have reviewed the District Court’s sealed order. Given the extent and gravity of Sater’s cooperation, we conclude that these findings are sufficient.
CONCLUSION
We have reviewed the record and considered plaintiffs’ remaining arguments on appeal, and find them to be without merit. For the reasons set out above, we AFFIRM the District Court’s March 15, 2013, May 15, 2013, and May 17, 2013, orders.
This panel shall retain jurisdiction over any further appeals from proceedings in the District Court.
The mandate shall issue forthwith.